         Case 1:16-cv-07926-JPO Document 256 Filed 07/21/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


     In re Mylan N.V. Securities Litigation                Case No. 1:16-CV-07926 (JPO)




       Abu Dhabi Investment Authority,
                                                           Case No. 1:20-CV-01342 (JPO)
                               v.

               Mylan N.V., et al.


   JOINT STIPULATION AND ORDER REGARDING EXPERT DISCOVERY AND
                       DISPOSITIVE MOTIONS

        WHEREAS, on April 7, 2021, this Court entered a revised Scheduling Order in the above-

captioned actions (ECF No. 225 in Case No. 1:16-CV-07926) pursuant to which initial expert

disclosures were due in the above-captioned action on May 3, 2021, rebuttal expert reports were

due on June 7, 2021 and expert discovery closed on June 28, 2021;

       WHEREAS, on April 28, 2021, this Court entered a revised Scheduling Order in the above-

captioned actions (ECF No. 245 in Case No. 1:16-CV-07926) pursuant to which initial expert

disclosures were due on May 12, 2021, rebuttal reports were due on June 30, 2021 and expert

discovery closed on July 21, 2021;

       WHEREAS, on May 12, 2021, the class action plaintiffs (“Class Plaintiffs”) and Abu

Dhabi Investment Authority (together, “Plaintiffs”) served six (6) initial expert reports;

       WHEREAS, on June 29, 2021, Defendants noticed the deposition of Plaintiffs’ experts

between July 9, 2021 and July 19, 2021;

       WHEREAS, on June 30, 2021, Defendants served twelve (12) expert rebuttal reports;




                                                 1
         Case 1:16-cv-07926-JPO
              1:20-cv-01342-JPO Document 256
                                         122 Filed 07/21/21
                                                   07/19/21 Page 2 of 4




        WHEREAS, there are only fifteen (15) business days between the date Defendants served

their expert rebuttal reports (June 30) and the close of expert discovery (July 21) which is

insufficient time for Plaintiffs and Defendants (together, the “Parties”) to depose fifteen (15)

witnesses;

        WHEREAS, Plaintiffs sought a three-week extension to complete expert depositions;

        WHEREAS, the Parties met and conferred between July 1, 2021 and July 7, 2021 and

agreed that, accordingly, a three-week extension to the current case schedule was appropriate;

        WHEREAS, the Parties also met and conferred on a briefing schedule for dispositive

motions and Class Plaintiffs have indicated that they may bring a cross-motion addressing the

same or overlapping issue concerning fewer than all of the elements of one of the causes of action

concerning one of the Plaintiffs’ three underlying substantive allegations (i.e. classification of

EpiPen, EpiPen competition and Generic drug competition); the Parties agreed to a schedule that

comports with the Court’s Individual Rule E(iv) regarding seriatim briefing;

        IT IS HEREBY STIPULATED AND AGREED by and between the Parties, through

their undersigned counsel, as follows:

        1.      The schedule for expert discovery is modified as follows:

                a. Expert discovery closes on August 11, 2021.

        2.      Per the Court’s Individual Rule E(iv), the schedule for dispositive motion briefing

is set as follows:

                a.   Defendants shall file any dispositive motion by September 1, 2021;

                b. Plaintiffs shall file their opposition to any dispositive motion and their own

                     cross-motion on fewer than all of the elements of one of the causes of action




                                                 2
        Case 1:16-cv-07926-JPO
             1:20-cv-01342-JPO Document 256
                                        122 Filed 07/21/21
                                                  07/19/21 Page 3 of 4




                 concerning one of the Plaintiffs’ three underlying substantive allegations, if

                 any, by October 18, 2021;

             c. Defendants shall file their reply in support of any dispositive motion and in

                 opposition to the Plaintiffs’ limited-scope cross-motion, if any, by November

                 17, 2021;

             d. If applicable, Plaintiffs shall file their reply in support of their limited-scope

                 cross-motion by December 7, 2021.

      3.        Should Plaintiffs’ cross-motion move on more than two of the elements of one

                of the causes of action concerning one of the Plaintiffs’ three underlying

                substantive allegations, Defendants reserve the right to request further

                modification of the schedule to permit Defendants sufficient time to draft and file

                their reply in support of their dispositive motion and in opposition to the

                Plaintiff’s limited-scope cross-motion.

STIPULATED AND AGREED TO BY:

Dated: July 19, 2021

 POMERANTZ LLP                                       CRAVATH, SWAINE & MOORE LLP

  by s/ Jeremy A. Lieberman                          by s/ David R. Marriott
     Jeremy A. Lieberman                                David R. Marriott
     Austin P. Van                                      Kevin J. Orsini
     600 Third Avenue, 20th Floor                       Rory A. Leraris
     New York, New York 10016                           Worldwide Plaza
     Tel: (212) 661-1100                                825 Eighth Avenue
     jalieberman@pomlaw.com                             New York, NY 10019
     avan@pomlaw.com                                    Tel: (212) 474-1000
                                                        dmarriott@cravath.com
      Class Counsel                                     korsini@cravath.com
                                                        rleraris@cravath.com

                                                          Counsel for Defendants




                                               3
        Case 1:16-cv-07926-JPO Document 256 Filed 07/21/21 Page 4 of 4




ROBBINS GELLER RUDMAN & DOWD
LLP

  by s/ Luke O. Brooks
     Luke O. Brooks
     Angel P. Lau
     Erika Oliver
     Ting H. Liu
     Matthew Alpert
     655 West Broadway, Suite 1900
     San Diego, CA 92101
     Telephone: (619) 231-1058
     lukeb@rgrdlaw.com
     alau@rgrdlaw.com
     eoliver@rgrdlaw.com
     tliu@rgrdlaw.com
     malpert@rgrdlaw.com

      ROBBINS GELLER RUDMAN & DOWD
      LLP
      Samuel H. Rudman
      58 South Service Road, Suite 200
      Melville, NY 11747
      Telephone: (631) 367-7100
      srudman@rgrdlaw.com

      Counsel for Abu Dhabi Investment
      Authority




SO ORDERED.

Dated: July 21, 2021

      New York, New York



                                         J. PAUL OETKEN
                                         United States District Judge




                                            4
